Concurring Opinion.
Manning, J.
The sole object of the Constitutional requirement, that criminal prosecutions shall he apportioned between the judges by lot, is to prevent any selection of cases by .preference. Chance must determine which judge shall try each case. When that is accomplished I think it a matter of indifference how, or at what stage of the proceedings, the lot is east. The Constitutional provision is of that class that requires the most liberal construction in the interests of society and public order. I concur in the disposition of the case.